Exhibit 10.2 EXECUTION VERSION SHARE PURCHASE AGREEMENT between CARBO CERAMICS (MAURITIUS) INC. and CARBO LLC and Petro Welt Technologies AG and PeWeTe Evolution Limited Dated as of 21 July 2017 EXECUTION VERSION Table of Contents Page Article I DEFINITIONS Section 1.01 Definitions 1 Section 1.02 Interpretation 9 Section 1.03 Headings 9 Section 1.04 Exhibits and Schedules 9 Section 1.05 Obligations Joint and Several 9 Article II SALE AND PURCHASE Section 2.01 Sale and Purchase 10 Section 2.02 Advance. 10 Section 2.03 Closing 11 Section 2.04 Consideration Adjustment 12 Article III WARRANTIES OF THE SELLERS PART A – TITLE AND CAPACITY WARRANTIES Section 3.01 Organisation; Authorization; Validity 13 Section 3.02 No Violations 13 Section 3.03 Consents and Approvals 13 Section 3.04 Title; Ownership 13 Section 3.05 Proceedings 14 Section 3.06 Solvency 14 PART B – BUSINESS WARRANTIES Section 3.07 Organization; Qualification 15 Section 3.08 No Default; Permits 15 Section 3.09 Financial Statements 15 Section 3.10 Absence of Certain Changes 15 Section 3.11 Taxes 16 Section 3.12 Environmental Matters 16 Section 3.13 Intellectual Property 17 Section 3.14 Legal Compliance, Disputes and Investigations 17 Section 3.15 Material Contracts 17 Section 3.16 Assets 18 i EXECUTION VERSION Section 3.17 Property 18 Section 3.18 Financial Indebtedness 18 Section 3.19 Related Parties 18 Section 3.20 Employees and Management 18 Article IV APPLICATION OF WARRANTIES Section 4.01 Survival 19 Section 4.02 The Warrantor’s Knowledge 19 Section 4.03 Disclosure 19 Article V WARRANTIES OF THE BUYERS Section 5.01 Organization; Authorization; Validity 20 Section 5.02 No Violations 20 Section 5.03 Consents and Approvals 20 Section 5.04 Proceeds 20 Section 5.05 Proceedings 20 Section 5.06 Solvency 21 Section 5.07 Sanctions 21 Article VI COVENANTS Section 6.01 Conduct of Business 21 Section 6.02 Leakage 21 Section 6.03 Gross-up 21 Section 6.04 Further Actions 22 Section 6.05 Rebranding 22 Section 6.06 Licensing 23 Section 6.07 Non-Solicitation. 23 Article VII CONDITIONS PRECEDENT Section 7.01 Conditions Precedent for the Sellers and the Buyer 24 Section 7.02 Conditions Precedent for the Buyer 24 Section 7.03 Conditions Precedent for the Sellers 24 Section 7.04 Satisfaction of Conditions Precedent 25 ii EXECUTION VERSION Article VIII TERMINATION Section 8.01 Termination 25 Section 8.02 Effect of Termination 26 Article IX LIMITATIONS ON LIABILITY Section 9.01 Limitations on Liability 26 Section 9.02 Conduct of Claims 29 Article X MISCELLANEOUS Section 10.01 Waivers and Amendments 29 Section 10.02 Notices 29 Section 10.03 Counterparts 30 Section 10.04 Entire Agreement 30 Section 10.05 Severability 31 Section 10.06 Confidentiality 31 Section 10.07 Third Party Rights 32 Section 10.08 Assignment 32 Section 10.09 Expenses 32 Section 10.10 Language 32 Section 10.11 Conversion 32 Section 10.12 Agreement Survives Closing 32 Section 10.13 No Partnership 32 Article XI GOVERNING LAW AND ARBITRATION Section 11.01 Governing Law 32 Section 11.02 Arbitration 33 SCHEDULES Schedule 1Closing * Schedule 2Properties * Schedule 3Closing Accounts * EXHIBITS Exhibit ASellers Bank Account Details * Exhibit BPatent And Know-How Use License Agreement 54 * The schedules and Exhibit A to the Share Purchase Agreement have been omitted from this filing pursuant to Item 601(b)(2) of Regulation S-K. The Company agrees to furnish supplementally a copy of any omitted schedule to the SEC upon request. iii EXECUTION VERSION SHARE PURCHASE AGREEMENT
